     Case 2:85-cv-04544-DMG-AGR Document 498-1 Filed 10/12/18 Page 1 of 3 Page ID
                                     #:24794



1                        DECLARATION OF SARAH B. FABIAN
2
3          I, SARAH B. FABIAN, declare:
4       1. I am a Senior Litigation Counsel with the U.S. Department
5          of Justice.    I am counsel of record for the instant case.
6          As such, I have personal knowledge of the following facts
7          and, if called as a witness, I could and would testify
8          competently thereto.
9       2. On October 5, 2018, this Court issued its Order Appointing
10         Special Master/Independent Monitor, ECF No. 494
11         (“Monitoring Order”), in this case. I was traveling on that
12         date and did not have access to my computer. Therefore, I
13         circulated the Monitoring Order to my clients on the
14         following day, October 6, 2018. Because Monday October 8,
15         2018 was a federal holiday, I first spoke with my clients
16         regarding the Monitoring Order on Tuesday October 9, 2018.
17      3. On October 12, 2018, I left a telephone message for counsel
18         for Plaintiffs Peter Schey, but received no return call.
19      4. I also reached out to counsel for Plaintiffs Peter Schey,
20         Carlos Holguin, and Holly Cooper, by email on October 12,
21         2018, and offered to discuss the subject of this
22         Application. Mr. Holguin responded to my email by stating:
23         “Please advise the Court that Plaintiffs oppose your ex
24         parte application and request five business days following
25         service of the ex parte application to present written
26         arguments in support of their opposition.”
27      5. By response email, I then asked Mr. Holguin if, given the
28         effective date of October 17, 2018 for the Monitoring

                                          1
     Case 2:85-cv-04544-DMG-AGR Document 498-1 Filed 10/12/18 Page 2 of 3 Page ID
                                     #:24795



1          Order, Plaintiffs would be willing to agree that any
2          monitoring of the U.S. Department of Health and Human
3          Services, Office of Refugee Resettlement (“ORR”) would not
4          begin until after the Court had the opportunity to decide
5          Defendants’ Application. Mr. Holguin responded that
6          Plaintiffs believe that “there is little likelihood the
7          Court’s order will have any operational impact on ORR
8          because it allows Plaintiffs a reasonable time to prepare
9          an opposition[;]” but that “[i]f, before the Court rules on
10         Defendants’ ex parte application, the monitor advises that
11         she will commence specific activities that ORR deems
12         operationally burdensome, Plaintiffs will consider
13         supporting Defendants’ request to postpone those activities
14         pending disposition of the ex parte application.”
15      6. In fact, the Monitoring Order would impose burdensome
16         obligations on ORR beginning on the effective date of the
17         agreement. See Monitoring Order at 15-16. Therefore,
18         Defendants oppose Plaintiffs’ request for five business
19         days to respond to Defendants’ Application because it would
20         preclude the Court from ruling on Defendants’ application
21         prior to the effective date. If the Court is inclined to
22         grant Plaintiffs five business days to respond, Defendants
23         ask that the Court stay the effective date of the
24         Monitoring Order with regard to ORR until the Court has the
25         opportunity to rule on Defendant ORR’s Application.
26
27
28

                                          2
     Case 2:85-cv-04544-DMG-AGR Document 498-1 Filed 10/12/18 Page 3 of 3 Page ID
                                     #:24796



1          I declare under penalty of perjury that the foregoing is
2    true and correct.
3
4          Executed on October 12, 2018 at Arvada, CO.
5                                             /s/ Sarah B. Fabian
                                              SARAH B. FABIAN
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
